IN THE
                        TENTH COURT OF APPEALS

                              No. 10-13-00340-CV

TRACTOR SUPPLY COMPANY
AND TRACTOR SUPPLY CO. OF TEXAS, L.P.,
                                                        Appellants
v.

KENNETH EDD MCGOWAN,
                                                        Appellee



                         From the 170th District Court
                           McLennan County, Texas
                          Trial Court No. 2012-2652-4


                        MEMORANDUM OPINION


     The petition for permission to appeal is denied.




                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed December 5, 2013
[CV06]




Tractor Supply Co. v. McGowan                  Page 2